IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ADAM RENFROE, JR.,                        : No. 194 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
BUREAU OF DRIVER LICENSING,               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.